DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
3.	Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, from which claims 2 and 3 depend, the phrasing the claim preamble makes it such that the upper casing is part of the refill container, and thus the claim preamble is indefinite. 
	Further regarding claim 1, the term “inside thereof” in the second paragraph is indefinite because it is not explicitly clear back to which element it is referring.
Further regarding claim 1, the term “protruding therefrom” in the second paragraph is indefinite because it is not explicitly clear back to which element it is referring. 
Further regarding claim 1, the term “therebetween” in the third paragraph is indefinite because it is not explicitly clear back to which elements it refers. 
Further regarding claim 1, the term “inward therefrom” in the third paragraph is indefinite because it is not explicitly clear back to which element it is referring. 
Further regarding claim 1, the phrase “upward and downward” in the fourth paragraph is indefinite because it is not clear how it further narrows the term “a predetermined thickness”. 
Further regarding claim 1, the term “in close contact therewith” in the final paragraph is indefinite because it is not explicitly clear back to which element it is referring. 
Further regarding claim 1, the term “to pass through the cosmetics” (final line of the claim) is indefinite because it is not clear if it means to allow cosmetic material to pass through the cut lines, or if it means that the valve plate itself passes through the cosmetic material.  
Regarding claim 2, the phrase “at a lower surface thereof” in the second paragraph is indefinite because it is not explicitly clear back to which elements it refers. 
Further regarding claim 2, the term “inward therefrom” in the third paragraph is indefinite because it is not explicitly clear back to which element it is referring. 
Regarding claim 3, it is not clear how the phrase “upwardly and downwardly” further narrows the phrase “being spaced apart from each other.” 
Regarding claim 4, the phrasing the claim preamble makes it such that the upper casing is part of the refill container, and thus the claim preamble is indefinite.
Further regarding claim 4, the term “inside thereof” in the second paragraph is indefinite because it is not explicitly clear back to which element it is referring.
Further regarding claim 4, the term “protruding therefrom” in the second paragraph is indefinite because it is not explicitly clear back to which element it is referring. 
Further regarding claim 4, the term “therebetween” in the third paragraph is indefinite because it is not explicitly clear back to which elements it refers. 
Further regarding claim 4, the term “inward therefrom” in the third paragraph is indefinite because it is not explicitly clear back to which element it is referring. 

Allowable Subject Matter
6.	Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733